Exhibit 10.2

 

FORM

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the ___ day of
_____, 20__, by Walker & Dunlop, Inc., a Maryland corporation (the “Company”)
with its principal place of business at 7501 Wisconsin Avenue, Suite 1200E,
Bethesda, MD 20814, and [______], residing at the address on file with the
Company (the “Executive”).

 

WHEREAS, the parties desire to enter into this Agreement to reflect the
Executive’s executive capacities in the Company’s business and to provide for
the Company’s continued employment of the Executive; and

 

WHEREAS, the parties wish to set forth the terms and conditions of that
employment.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.Term of Employment

 

The Company hereby continues to employ the Executive, and the Executive hereby
accepts continued employment with the Company, upon the terms and conditions set
forth in this Agreement. Unless terminated earlier pursuant to Section 5, the
Executive’s employment pursuant to this Agreement shall be for the three (3)
year period commencing on [_____], 20[__] (the “Commencement Date”) and ending
on the third anniversary of the Commencement Date (the “Initial Term”). The
Initial Term shall be extended for an additional twelve (12) months on the third
and each subsequent anniversary of the Commencement Date unless the Company or
the Executive provides written notice to the contrary at least sixty (60) days
before the applicable anniversary of the Commencement Date. The Initial Term,
together with any such extensions, shall be referred to herein as the
“Employment Period.”

 

2.Title; Duties

 

The Executive shall be employed as [_____] of the Company. The Executive shall
report to the [Chief Executive Officer of the Company]1, who shall have the
authority to direct, control and supervise the activities of the Executive. The
Executive shall perform such services consistent with the Executive’s position
as may be assigned to Executive from time to time by the [Chief Executive
Officer of the Company] and are consistent with the bylaws of the Company as it
may be amended from time to time, including, but not limited to, managing the
affairs of the Company.

 



 



1 Note to Draft: For CEO’s agreement, bracketed references to CEO reference the
Board.

 

 1 

  FORM

 

3.Extent of Services

 

(a)General. The Executive agrees not to engage in any business activities during
the Employment Period except those which are for the sole benefit of the Company
and its subsidiaries, and to devote Executive’s entire business time, attention,
skill and effort to the performance of Executive’s duties under this Agreement.
Notwithstanding the foregoing, the Executive may, without impairing or otherwise
adversely affecting the Executive’s performance of Executive’s duties to the
Company, (i) engage in personal investments and charitable, professional and
civic activities, and (ii) with the prior approval of the [Chief Executive
Officer of the Company], serve on the boards of directors of corporations other
than the Company, provided, however, that no such approval shall be necessary
for the Executive’s continued service on any board of directors on which the
Executive was serving on the date of this Agreement, all of which have been
previously disclosed to the Company’s Board of Directors in writing and provided
further, that in no event shall the Executive be permitted to serve on the board
of directors of any other entity that competes with the Company. The Executive
shall perform Executive’s duties to the best of Executive’s ability, shall
adhere to the Company’s published policies and procedures, and shall use
Executive’s best efforts to promote the Company’s interests, reputation,
business and welfare.

 

(b)Corporate Opportunities. The Executive agrees that Executive will not take
personal advantage of any business opportunities which arise during Executive’s
employment with the Company and which may be of benefit to the Company. All
material facts regarding such opportunities must be promptly reported by the
Executive to the [Chief Executive Officer of the Company] for consideration by
the Company.

 

4.Compensation and Benefits

 

(a)Salary. The Company shall pay the Executive a gross base annual salary (“Base
Salary”) of $[_____]. The Base Salary shall be payable in arrears and in
accordance with the Company’s normal payroll practices, minus such deductions as
may be required by law or reasonably requested by the Executive. The Company’s
Compensation Committee (the “Compensation Committee”) shall review Executive’s
Base Salary annually in conjunction with its regular review of employee salaries
and may increase (but not decrease) the Base Salary as in effect from time to
time as the Compensation Committee shall deem appropriate.

 

(b)Annual Bonus. Executive shall be entitled to earn bonuses with respect to
each calendar year of the Employment Period (or partial calendar year), based
upon Executive’s and the Company’s achievement of performance objectives set by
the Company (“Annual Bonus”), with a target bonus (“Target Bonus”) of [___]% of
Executive’s Base Salary. Any such Annual Bonus earned by the Executive shall be
paid annually by March 15 of the year following the end of the year for which
the Annual Bonus was earned.

 



 2 

  FORM

 

(c)Equity Grants. The Executive will be eligible for grants of equity or
equity-based awards under any equity compensation plans of the Company as in
effect from time to time at the discretion of the Company’s Board of Directors.

 

(d)Other Benefits. The Executive shall be entitled to paid time off and holiday
pay in accordance with the Company’s policies in effect from time to time and
shall be eligible to participate in such life, health, and disability insurance,
pension, deferred compensation (including any matching contribution program) and
incentive plans, equity award plans (including any performance-based equity
award program), performance bonuses and other benefits as the Company extends,
as a matter of policy, to its executive employees, consistent with the terms of
such plans and arrangements and as such plans and arrangements may be amended
from time to time.

 

(e)Reimbursement of Business Expenses. The Company shall reimburse the Executive
for all reasonable travel, entertainment and other expenses incurred or paid by
the Executive in connection with, or related to, the performance of Executive’s
duties, responsibilities or services under this Agreement, upon presentation by
the Executive of documentation, expense statements, vouchers, and/or such other
supporting information as the Company may reasonably request.

 

(f)Timing of Reimbursements. Any reimbursement under this Agreement that is
taxable to the Executive shall be made in no event later than sixty (60) days
following the calendar year in which the Executive incurred the expense.

 

5.Termination

 

(a)Termination by the Company for Cause. The Company may terminate the
Executive’s employment under this Agreement at any time for Cause, upon written
notice by the Company to the Executive. For purposes of this Agreement, “Cause”
for termination shall mean any of the following: (i) the conviction of the
Executive of, or the entry of a plea of guilty or nolo contendere by the
Executive to, any felony; (ii) fraud, misappropriation or embezzlement by the
Executive; (iii) the Executive’s willful failure or gross negligence in the
performance of Executive’s assigned duties for the Company, which failure or
negligence continues for more than fifteen (15) calendar days following the
Executive’s receipt of written notice of such willful failure or gross
negligence; (iv) the Executive’s breach of any fiduciary duties to the Company;
(v) a material violation of a material Company policy which, if such violation
is curable, such failure is not cured within fifteen (15) calendar days
following the Executive’s receipt of written notice of such failure, with such
detail as sufficient to apprise Executive of the nature and extent of such
failure; or (vi) the material breach by the Executive of any material term of
this Agreement, which, if such breach is curable, such breach is not cured
within fifteen (15) calendar days following the Executive’s receipt of written
notice of such breach, with such detail as sufficient to apprise Executive of
the nature and extent of such breach.

 



 3 

  FORM

 

(b)Termination by the Company Without Cause or by the Executive Without Good
Reason. Either party may terminate this Agreement at any time without Cause (in
the case of the Company) or without Good Reason (in the case of the Executive),
upon giving the other party sixty (60) days’ written notice. At the Company’s
sole discretion, it may substitute sixty (60) days’ Base Salary (or any lesser
portion for any shortened period provided) in lieu of notice. Any Base Salary
paid to the Executive in lieu of notice shall not be offset against any
entitlement the Executive may have to the Severance Payment pursuant to Section
6(c). For purposes of this Agreement, in the event the Company elects not to
extend the Employment Period in accordance with Section 1 hereof, Executive’s
employment shall terminate on the last day of the Employment Period and such
election shall be deemed a termination by the Company without Cause.

 

(c)Termination by Executive for Good Reason. The Executive may terminate
Executive’s employment under this Agreement at any time for Good Reason, upon
written notice by the Executive to the Company. For purposes of this Agreement,
Good Reason for termination shall mean, without the Executive’s consent: (i) the
assignment to the Executive of substantial duties or responsibilities
inconsistent with the Executive’s position at the Company, or any other action
by the Company which results in a substantial diminution of the Executive’s
duties or responsibilities other than any such reduction which is remedied by
the Company within thirty (30) days of receipt of written notice thereof from
the Executive; (ii) a requirement that the Executive work principally from a
location that is twenty (20) miles further from the Executive’s residence than
the Company’s address first written above; (iii) a ten (10) percent or greater
reduction in the Executive’s Base Salary, Target Bonus, excluding any reductions
caused by the failure to achieve performance targets, or annual grant date fair
value (as reasonably determined by the Company) of equity or equity-based awards
granted under any equity compensation plans of the Company that vest solely
based on the passage of time (the “Time-Based Equity Awards”); or (iv) any
material breach by the Company of this Agreement. Good Reason shall not exist
pursuant to any subsection of this Section 5(c) unless (A) the Executive shall
have delivered notice to the Company’s Board of Directors within ninety (90)
days of the occurrence of such event constituting Good Reason, and (B) the
Company’s Board of Directors fails to remedy the circumstances giving rise to
the Executive’s notice within thirty (30) days of receipt of notice. The
Executive must terminate employment under this Section 5(c) at a time agreed
reasonably with the Company, but in any event within one hundred fifty (150)
days from the occurrence of an event constituting Good Reason. For purposes of
Good Reason, the Company shall be defined to include any successor to the
Company which has assumed the obligations of the Company through merger,
acquisition, stock purchase, asset purchase or otherwise.

 



 4 

  FORM

 

(d)Executive’s Death or Disability. The Executive’s employment shall terminate
immediately upon Executive’s death or, upon written notice as set forth below,
Executive’s Disability. As used in this Agreement, “Disability” shall mean such
physical or mental impairment as would render the Executive unable to perform
each of the essential duties of the Executive’s position by reason of a
medically determinable physical or mental impairment which is potentially
permanent in character or which can be expected to last for a continuous period
of not less than twelve (12) months. If the Employment Period is terminated by
reason of the Executive’s Disability, either party shall give thirty (30) days’
advance written notice to that effect to the other.

 

(e)Executive’s Retirement. The Executive’s employment shall terminate upon
Executive’s Retirement. As used in this Agreement, “Retirement” shall mean the
Executive resigns on or after age sixty five pursuant to this Section 5(e). If
the Employment Period is terminated by reason of the Executive’s Retirement, the
Executive shall give one hundred eighty (180) days’ advance notice to the effect
to the Company.

 

6.Effect of Termination

 

(a)General. Regardless of the reason for any termination of this Agreement and
subject to this Section 6, the Executive (or the Executive’s estate if the
Employment Period ends on account of the Executive’s death) shall be entitled to
(i) payment of any unpaid portion of the Base Salary through the effective date
of termination; (ii) reimbursement for any outstanding reasonable business
expense incurred under Section 4(e) in performing Executive’s duties hereunder
in accordance with Company policy; (iii) continued insurance benefits to the
extent required by law; (iv) payment of any vested but unpaid rights as required
independent of this Agreement by the terms of any bonus or other incentive pay
or equity plan, or any other employee benefit plan or program of the Company in
accordance with the terms of such plan or program; and (v) except in the case of
Termination by the Company for Cause, any unpaid Annual Bonus earned by
Executive for the calendar year prior to the calendar year in which Executive’s
termination occurs, as determined by the Company based on actual performance
achieved, which Annual Bonus, if any, shall be paid to Executive when bonuses
for such year are paid to actively employed senior executives of the Company.
Except as otherwise expressly required by law (e.g., COBRA) or as specifically
provided herein, all of Executive’s rights to salary, severance, benefits,
bonuses and other compensatory amounts hereunder (if any) shall cease upon the
termination of Executive’s employment hereunder. Upon termination of this
Agreement for any reason, the Executive shall resign from all boards and
committees of the Company, its affiliates and its subsidiaries.

 

(b)Termination by the Company for Cause or by Executive Without Good Reason. If
the Company terminates the Executive’s employment for Cause or the Executive
terminates Executive’s employment without Good Reason, the Executive shall have
no rights or claims against the Company except to receive the payments and
benefits described in Section 6(a).

 



 5 

  FORM

 

(c)Termination by the Company Without Cause or by the Executive with Good
Reason. If the Company terminates the Executive’s employment without Cause
pursuant to Section 5(b), or the Executive terminates employment with Good
Reason pursuant to Section 5(c), the Executive shall be entitled to receive, in
addition to the items referenced in Section 6(a), the following:

 

(i)continued payment of the Base Salary, at the rate in effect on the last day
of employment (but in no event in an annual amount less than as set forth in
Section 4(a)), for a period of twelve (12) months.  Such amount shall be paid in
approximately equal installments on the Company’s regularly scheduled payroll
dates, subject to all legally required payroll deductions and withholdings for
sums owed by the Executive to the Company;

 

(ii)continued payment by the Company for the Executive’s life and health
insurance coverage for twelve (12) months (the “Continuation Period”) to the
same extent that the Company paid for such coverage immediately prior to the
termination of the Executive’s employment and subject to the eligibility
requirements and other terms and conditions of such insurance coverage; provided
that if continued payment by the Company of the Executive’s health insurance
coverage would result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Internal Revenue Code of 1986, as amended, or any statute or
regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing such continued payment,
the Company will instead pay the Executive on the first day of each month a
fully taxable cash payment equal to the Company’s premiums for that month (the
“Monthly Premium”) and a corresponding Tax Indemnity Payment (defined below),
subject to applicable tax withholdings, for the remainder of the Continuation
Period;

 

(iii)payments equal to two (2) times the average Annual Bonus earned by the
Executive over the two (2) calendar years preceding the year of termination (or
if the Executive has not been employed for two (2) calendar years, payments
equal to two (2) times the Executive’s Target Bonus for the year of
termination).  By way of example only, if the Executive’s Annual Bonus over the
preceding two (2) years was $300,000 and $0, the average would be $150,000 and
the payment under this Section 6(c)(iii) would equal $300,000.  Such amount
shall be paid to the Executive within ten (10) days after the end of the
Restricted Period (as defined below);

 



 6 

  FORM

 

(iv)a pro rata portion of the Annual Bonus for the year of termination, as
reasonably determined by the Company based upon the extent to which performance
goals for the year of termination are achieved, which Annual Bonus, if any,
shall be paid to Executive no later than March 15 of the year following the year
in which such termination occurs; and

 

(v)immediate vesting as of the last day of employment in any unvested Time-Based
Equity Awards (with any such awards that vest in whole or in part based on the
attainment of performance-vesting conditions (“Performance-Based Equity Awards”)
being governed by the terms of the applicable award agreement).

 

None of the benefits described in this Section 6(c) (the “Severance Payments”)
will be payable unless the Executive has signed a general release (in
substantially the form attached hereto as Exhibit A) within forty five (45) days
of date of termination, which has (and not until it has) become irrevocable,
satisfactory to the Company in the reasonable exercise of its discretion,
releasing the Company, its affiliates, and their directors, officers and
employees, from any and all claims or potential claims arising from or related
to the Executive’s employment or termination of employment. The Severance
Payments shall commence on the Company’s first regular payroll date occurring on
or after the sixtieth (60th) date following the date of termination (the “First
Payroll Date”), with amounts otherwise payable under the Company’s normal
payroll procedures prior to the First Payroll Date to be paid in lump sum on the
First Payroll Date without interest thereon.

 

For purposes of Section 6(c)(ii), the “Tax Indemnity Payment” shall equal the
aggregate amount of additional payments necessary to deliver to the Executive
the Monthly Premium amount in full on a net after-tax basis with the amount of
each such Tax Indemnity Payment to be based upon the Tax Rate in effect when the
corresponding Monthly Premium amount is paid. For the purposes of the foregoing,
“Tax Rate” means the Executive’s current tax rate based upon the combined
federal and state and local income, earnings, Medicare and any other tax rates
applicable to the Executive, all at the highest marginal rates of taxation in
the county and state of the Executive’s residence on the date of determination,
net of the reduction in federal income taxes which could be obtained by
deduction of such state and local taxes.

 

(d)Termination In the Event of Death, Disability or Retirement. In the event of
a termination of employment due to death, Disability or Retirement, the
Executive shall be entitled to receive, in addition to the items referenced in
Section 6(a), the following:

 

(i)a pro rata portion of the Annual Bonus for the year of termination, as
reasonably determined by the Company based upon the extent to which performance
goals for the year of termination are achieved, which Annual Bonus, if any,
shall be paid to Executive (or Executive’s estate) no later than March 15 of the
year following the year in which such termination occurs; and

 



 7 

  FORM

 

(ii)immediate vesting as of the last day of employment in any unvested
Time-Based Equity Awards (with any Performance-Based Equity Awards being
governed by the terms of the applicable award agreement).

 

7.Confidentiality

 

(a)Definition of Proprietary Information. The Executive acknowledges that
Executive may be furnished or may otherwise receive or have access to
confidential information which relates to the Company’s past, present or future
business activities, strategies, services or products, research and development;
financial analysis and data; improvements, inventions, processes, techniques,
designs or other technical data; profit margins and other financial information;
fee arrangements; compilations for marketing or development; confidential
personnel and payroll information; or other information regarding
administrative, management, or financial activities of the Company, or of a
third party which provided proprietary information to the Company on a
confidential basis. All such information, including in any electronic form, and
including any materials or documents containing such information, shall be
considered by the Company and the Executive as proprietary and confidential (the
“Proprietary Information”).

 

(b)Exclusions. Notwithstanding the foregoing, Proprietary Information shall not
include information in the public domain not as a result of a breach of any duty
by the Executive or any other person.

 

(c)Obligations. Both during and after the Employment Period, the Executive
agrees to preserve and protect the confidentiality of the Proprietary
Information and all physical forms thereof, whether disclosed to Executive
before this Agreement is signed or afterward. In addition, the Executive shall
not (i) disclose or disseminate the Proprietary Information to any third party,
including employees of the Company (or its affiliates) without a legitimate
business need to know during the Employment Period; (ii) remove the Proprietary
Information from the Company’s premises without a valid business purpose; or
(iii) use the Proprietary Information for Executive’s own benefit or for the
benefit of any third party.

 

(d)Return of Proprietary Information. The Executive acknowledges and agrees that
all the Proprietary Information used or generated during the course of working
for the Company is the property of the Company. The Executive agrees to deliver
to the Company all documents and other tangibles containing the Proprietary
Information at any time upon request by the Company’s Board of Directors during
Executive’s employment and immediately upon termination of Executive’s
employment.

 



 8 

  FORM

 

(e)Whistleblower and Trade Secret Protections. Notwithstanding anything to the
contrary herein, nothing in this Agreement is intended to or will be used by the
Company in any way to prohibit Executive from reporting possible violations of
federal law or regulation to any United States governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or any other whistleblower protection provisions of state or federal law
or regulation (including the right to receive an award for information provided
to any such government agencies). Furthermore, in accordance with 18 U.S.C. §
1833, notwithstanding anything to the contrary in this Agreement: (A) Executive
shall not be in breach of this Agreement and shall not be held criminally or
civilly liable under any federal or state trade secret law (x) for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (y) for the disclosure of a
trade secret that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; and (B) if Executive files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the trade secret to Executive’s attorney, and may
use the trade secret information in the court proceeding, if Executive files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

 

8.Noncompetition

 

(a)Restriction on Competition. For the period of the Executive’s employment with
the Company and for twelve (12) months following the expiration or termination
of the Executive’s employment with the Company (the “Restricted Period”), the
Executive agrees not to engage, directly or indirectly, as a manager, employee,
consultant, partner, principal, agent, representative, or in any other
individual or representative capacity in any material business that the Company
conducts as of the date of the Executive’s termination of employment, including
but not limited to the multifamily finance business, where material is defined
as fifteen (15) percent of the gross revenues of the Company based on the most
recent quarterly earnings. Executive further agrees that for the period of the
Executive’s employment with the Company and for the Restricted Period, the
Executive will not engage, directly or indirectly, as an owner, director,
trustee, member, stockholder, or in any other corporate capacity in any material
business that the Company conducts as of the date of the Executive’s termination
of employment. Notwithstanding the foregoing, the Executive shall not be deemed
to have violated this Section 8(a) solely (i) by reason of Executive’s passive
ownership of 1% or less of the outstanding stock of any publicly traded
corporation or other entity, (ii) by providing legal, accounting or audit
services as an employee or partner of a professional services organization or
(iii) by providing services to any investment banking or other institution that
do not relate to any material business that the Company conducts as of the date
of the Executive’s termination of employment.

 



 9 

  FORM

 

(b)Non-Solicitation of Clients. During the Restricted Period, the Executive
agrees not to solicit, directly or indirectly, on Executive’s own behalf or on
behalf of any other person(s), any client of the Company to whom the Company had
provided services at any time during the Executive’s employment with the Company
in any line of business that the Company conducts as of the date of the
Executive’s termination of employment or that the Company is actively
soliciting, for the purpose of marketing or providing any service competitive
with any service then offered by the Company.

 

(c)Non-Solicitation of Employees. During the Restricted Period, the Executive
agrees that Executive will not, directly or indirectly, hire or attempt to hire
or cause any business, other than an affiliate of the Company, to hire any
person who is then or was at any time during the preceding six (6) months an
employee of the Company and who is at the time of such hire or attempted hire,
or was at the date of such employee’s separation from the Company a vice
president, senior vice president or executive vice president or other senior
executive employee of the Company.

 

(d)Acknowledgement. The Executive acknowledges that Executive will acquire much
Proprietary Information concerning the past, present and future business of the
Company as the result of Executive’s employment, as well as access to the
relationships between the Company and its clients and employees. The Executive
further acknowledges that the business of the Company is very competitive and
that competition by Executive in that business during Executive’s employment, or
after Executive’s employment terminates, would severely injure the Company. The
Executive understands and agrees that the restrictions contained in this Section
8 are reasonable and are required for the Company’s legitimate protection, and
do not unduly limit Executive’s ability to earn a livelihood.

 

(e)Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by Executive of any of the provisions of Sections 7 and 8 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company and its affiliates, including the Company,
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company and its affiliates, including the
Company, under law or in equity (including, without limitation, the recovery of
damages):

 



 10 

  FORM

 

(i)The right and remedy to have the Restrictive Covenants specifically enforced
(without posting bond and without the need to prove damages) by any court of
competent jurisdiction, including, without limitation, the right to an entry
against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants; and

 

(ii)The right and remedy to require the Executive to account for and pay over to
the Company and its affiliates all compensation, profits, monies, accruals,
increments or other benefits (collectively, “Benefits”) derived or received by
Executive as the result of any transactions constituting a breach of the
Restrictive Covenants, and the Executive shall account for and pay over such
Benefits to the Company and, if applicable, its affected affiliates.

 

(f)Without limiting Section 13(j), if any court or other decision-maker of
competent jurisdiction determines that any of the Restrictive Covenants, or any
part thereof, is unenforceable because of the duration or geographical scope of
such provision, then, after such determination has become final and
unappealable, the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable and, in its reduced form,
such provision shall then be enforceable and shall be enforced.

 

9.Executive Representation

 

The Executive represents and warrants to the Company that Executive is not now
under any obligation of a contractual or other nature to any person, business or
other entity which is inconsistent or in conflict with this Agreement or which
would prevent Executive from performing Executive’s obligations under this
Agreement.

 

10.Mediation and Arbitration

 

(a)Except as provided in Section 10(b), any disputes between the Company and the
Executive in any way concerning the Executive’s employment, the termination of
Executive’s employment, this Agreement or its enforcement shall be subject to
mediation. If the Company and the Executive cannot agree upon a mediator, each
shall select one name from a list of mediators maintained by any bona fide
dispute resolution provider or other private mediator; the two selected shall
then choose a third person who will serve as the sole mediator. The first
mediation session shall occur within forty five (45) calendar days following the
notice of a dispute. If within sixty (60) days of the first mediation session
the claim is not resolved, either party may request that the dispute be settled
exclusively by arbitration in the state of Maryland by a single arbitrator,
selected in the same manner as the mediator, in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association in effect at the time of submission to arbitration. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction. For purposes
of entering any judgment upon an award rendered by the arbitrators, any or all
of the following courts have jurisdiction: (i) the United States District Court
for the Fourth Circuit, (ii) any of the courts of the State of Maryland, or
(iii) any other court having jurisdiction. Any service of process or notice
requirements in any such proceeding shall be satisfied if the rules of such
court relating thereto have been substantially satisfied. The Company and the
Executive waive to the fullest extent permitted by applicable law, any objection
which it may now or hereafter have to such jurisdiction and any defense of
inconvenient forum. A judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party shall bear its costs and expenses arising in
connection with any arbitration proceeding.

 



 11 

  FORM

 

(b)Notwithstanding the foregoing, the Company, in its sole discretion, may bring
an action in any court of competent jurisdiction to seek injunctive relief and
such other relief as the Company shall elect to enforce the Restrictive
Covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of breadth of scope or
otherwise it is the intention of the Company and the Executive that such
determination not bar or in any way affect the Company’s right, or the right of
any of its affiliates, to the relief provided in Section 8(e) above in the
courts of any other jurisdiction within the geographical scope of such
Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdictions, such Restrictive Covenants as they relate to
each jurisdiction being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata. The
parties hereby agree to waive any right to a trial by jury for any and all
disputes hereunder (whether or not relating to the Restrictive Covenants).

 

11.Section 409A.

 

To the extent the Executive would be subject to the additional twenty (20)
percent tax imposed on certain deferred compensation arrangements pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and
preserve to the maximum extent possible the original intent and economic benefit
to the Executive and the Company, and the parties shall promptly execute any
amendment reasonably necessary to implement this Section 11.

 

(a)For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement including, without limitation, each
severance payment and health insurance payment shall be treated as a right to
receive a series of separate and distinct payments.

 



 12 

  FORM

 

(b)The Executive will be deemed to have a date of termination for purposes of
determining the timing of any payments or benefits hereunder that are classified
as deferred compensation only upon a “separation from service” within the
meaning of Section 409A

 

(c)Notwithstanding any other provision of this Agreement to the contrary, if at
the time of the Executive’s separation from service, (i) the Executive is a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time), and (ii)
the Company makes a good faith determination that an amount payable on account
of such separation from service to the Executive constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six (6) month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after such six (6) month period (or upon the Executive’s death, if earlier),
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments should otherwise have been provided. To the extent that any
benefits to be provided during the Delay Period are considered deferred
compensation under Section 409A provided on account of a “separation from
service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.

 

(d)(A) Any amount that the Executive is entitled to be reimbursed under this
Agreement will be reimbursed to the Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (B) any right to reimbursement or in
kind benefits will not be subject to liquidation or exchange for another
benefit, and (C) the amount of the expenses eligible for reimbursement during
any taxable year will not affect the amount of expenses eligible for
reimbursement in any other taxable year.

 

(e)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 



 13 

  FORM

 

12.Clawback Policies

 

The Executive is subject to any recoupment or clawback policies that the Company
may implement or maintain at any time regarding incentive-based compensation,
which is granted or awarded to Executive on or after the date of this Agreement.
Such policies may include the right to recover incentive-based compensation
(including equity or equity-based awards granted as compensation) awarded or
received during the three-year period preceding the date on which the Company is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under federal securities laws. The Executive
agrees to amend any awards and agreements entered into on or after the date of
this Agreement as the Company may request to reasonably implement its policies.

 

13.Miscellaneous

 

(a)Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective (i) upon personal delivery, (ii) upon
deposit with the United States Postal Service, by registered or certified mail,
postage prepaid, or (iii) in the case of facsimile transmission or delivery by
nationally recognized overnight delivery service, when received, addressed as
follows:

 

(b)If to the Company, to:

 

  Walker & Dunlop, Inc.   7501 Wisconsin Avenue   Suite 1200E   Bethesda, MD
20814   Attention: General Counsel

 

(i)If to the Executive, to:

 

  [______]   Address on file with the Company

 

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

 

(c)Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

(d)Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

 



 14 

  FORM

 

(e)Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive, which amendment or
modification is consented to by the Company.

 

(f)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Maryland, without regard to its
conflicts of laws principles.

 

(g)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any entity with which or into which the Company may be merged or which may
succeed to its assets or business or any entity to which the Company may assign
its rights and obligations under this Agreement; provided, however, that the
obligations of the Executive are personal and shall not be assigned or delegated
by the Executive.

 

(h)Waiver. No delays or omission by the Company or the Executive in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent by the Company shall not be effective unless
consented to by the Company. A waiver or consent given by the Company or the
Executive on any one occasion shall be effective only in that instance and shall
not be construed as a bar or waiver of any right on any other occasion.

 

(i)Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

(j)Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

(k)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

[Signature page follows]

 



 15 

  

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  WALKER & DUNLOP, INC.       By:     Name:   Title:           EXECUTIVE        

 



  

 

 

Exhibit A

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[________] (the “Effective Date”), by [_____] (“Executive”) in consideration of
severance pay (the “Severance Payment”) provided to Executive by Walker &
Dunlop, Inc., a Maryland corporation (the “Company”), pursuant to the Employment
Agreement by and between the Company and Executive (the “Employment Agreement”).

 

1.            Waiver and Release. Subject to the last sentence of the first
paragraph of this Section 1, Executive, on Executive’s own behalf and on behalf
of Executive’s heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Company and each of its affiliates, parents, successors, predecessors, and the
subsidiaries, directors, owners, members, shareholders, officers, agents, and
employees of the Company and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of Executive’s signing of this
Release, concerning Executive’s employment or separation from employment.
Subject to the last sentence of the first paragraph of this Section 1, this
Release includes, but is not limited to, any payments, benefits or damages
arising under any federal law (including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act,
Executive Order 11246, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended, and all other
employment discrimination laws whatsoever as may be created or amended from time
to time); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium. Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Company (a) to make the payments and
provide the other benefits contemplated by Section 6(a) and Section 6(c) of the
Employment Agreement, or (b) with respect to Executive’s ownership of vested
equity securities of the Company, or (c) under any indemnification or similar
agreement with Executive or indemnification under the Articles of Incorporation,
Bylaws or other governing instruments of the Company.

 

Executive understands that by signing this Release, Executive is not waiving any
claims or administrative charges which cannot be waived by law. Executive is
waiving, however, any right to monetary recovery or individual relief should any
federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on Executive’s behalf arising out of or related to
Executive’s employment with and/or separation from employment with the Company.

 



  

 

 

Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.

 

2.             Acknowledgments. Executive is signing this Release knowingly and
voluntarily. Executive acknowledges that:

 

(a)Executive is hereby advised in writing to consult an attorney before signing
this Release;

 

(b)Executive has relied solely on Executive’s own judgment and/or that of
Executive’s attorney regarding the consideration for and the terms of this
Release and is signing this Release knowingly and voluntarily of Executive’s own
free will;

 

(c)Executive is not entitled to the Severance Payment unless Executive agrees to
and honors the terms of this Release;

 

(d)Executive has been given at least twenty-one (21) calendar days to consider
this Release, or Executive expressly waives the right to have at least
twenty-one (21) days to consider this Release;

 

(e)Executive may revoke this Release within seven (7) calendar days after
signing it by submitting a written notice of revocation to the Employer.
Executive further understands that this Release is not effective or enforceable
until after the seven (7) day period of revocation has expired without
revocation, and that if Executive revokes this Release within the seven (7) day
revocation period, Executive will not receive the Severance Payment;

 

(f)Executive has read and understands the Release and further understands that,
subject to the limitations contained herein, it includes a general release of
any and all known and unknown, foreseen or unforeseen claims presently asserted
or otherwise arising through the date of signing of this Release that Executive
may have against the Employer; and

 

(g)No statements made or conduct by the Employer has in any way coerced or
unduly influenced Executive to execute this Release.

 



  

 

 

3.            No Admission of Liability. This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against the Executive,
and the Employer expressly denies that any wrongdoing has occurred.

 

4.             Entire Agreement. There are no other agreements of any nature
between the Employer and Executive with respect to the matters discussed in this
Release, except as expressly stated herein, and in signing this Release,
Executive is not relying on any agreements or representations, except those
expressly contained in this Release.

 

5.             Execution. It is not necessary that the Employer sign this
Release following Executive’s full and complete execution of it for it to become
fully effective and enforceable.

 

6.             Severability. If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

 

7.            Governing Law. This Release shall be governed by the laws of the
State of Maryland, excluding the choice of law rules thereof.

 

8.             Headings. Section and subsection headings contained in this
Release are inserted for the convenience of reference only. Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

  EXECUTIVE:              

 



  

 